DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 5-19 in the reply filed on 24 September 2021 is acknowledged. Claims 1-4 are withdrawn from further consideration and claims 5-19 are examined on their merits. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “1400” in Fig. 14, “1502” in Fig. 15 and “1600” in Fig. 16 all designate the “eye examination wand”; 
reference character “1405” in Fig. 14,  “1500” in Fig. 15 and “1605” in Fig. 16 all designate the “control module / base unit”; and 
reference characters “1555” in Fig. 15 and “1610” in Fig. 16 both designate the “mobile computing / communications device. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In claim 5, the language “… the eye examination wand comprising a first micro-electro-mechanical system (MEMS) sensor assembly configured to generate IOP measurements and associated timestamps, and 
a second MEMS micro-dispenser assembly configured to dispense specific microscopic volumes of solution containing eye medication, configured to generate medication dispensing parameters and associated timestamps; and  …” should be changed for clarity and to specify that elements of the system are specifically designed, arranged or selected to operate in a specific way. 
The remaining claims are replete with more instances where the term “configured” should be added ahead of “to.”  

Claim Rejections - 35 USC § 112 - First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
Claim 11 calls for “…an analog-to-digital (A-to-D) converter to receive control signals, to communicate the control signal to the MEMS sensor, to receive medication dispensing parameters from the MEMS micro-dispenser; and communicate the medication dispensing parameters …” 
Also, as known in the art, an A-to-D converter is a device that digitizes analog data by converting an analog value to a digital value. Generally, this type of device receives input at a single terminal and produces an output at either one terminal for serial communications or multiple terminals for parallel communications. In many cases, commercially available sensors are constructed with an integrated A/D converter that produces a digital output. 
However, an A-to-D converter does not serve as a central hub for routing signals between various components of a system. Fig. 14 shows an A/D converter 1440 arranged centrally and connected with multiple other components of the system. The A/D converter 1440 appears to serve more roles than simply converting an analog input to digital output. Instead, claim 11 appears to describe a controller or processor, in addition to an A/D converter. 
Claim 15 likewise calls for an A-to-D converter that performs many more roles than generally possible for an A-to-D converter. 
Claims 12-14 and 16-19 are rejected for depending on a rejected parent claim. 
Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 calls for “… to communicate the control signal to the MEMS sensor …” There is insufficient antecedent basis for “MEMS sensor” in the claim. Although claim 5 describes a MEMS sensor, claim 11 is independent and does not depend on claim 5. 
Claims 12-14 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter; Charles Eric et al. (US 20140187969 A1) incorporating Ballou, Jr.; Bernard L. et al. (US 20120062840 A1), in view of Kraft; Daniel L. (US 20140228783 A1).
Regarding claim 5, Hunter discloses an eye examination system for treating glaucoma and ocular hypertension (¶ [0008], device and method of delivering safe, suitable, and repeatable dosages to a subject for ophthalmic … use; ¶ [0062], delivery of fluid such as ophthalmic fluid; ¶ [0192], glaucoma medication where regular application of the drug is key to minimizing damage by the disease), comprising: 
an eye examination wand (¶ [0094] FIG. 7, which shows a three dimensional view of contact lens solution dispenser of the invention; ¶ [0096] FIGS. 8-13B … handheld or palmheld units; ¶ [0134] FIG. 22B shows a block diagram showing a device 2202 … may include a housing 2206); 

a second MEMS micro-dispenser assembly to dispense specific microscopic volumes of solution containing eye medication (¶ [0080] The droplet ejecting device includes ejection mechanism … substrate structure 100 … can be formed into a microelectromechanical system (MEMS); ¶ [0086] FIG. 3A, the substrate material 300 with its openings 302; ¶ [0092] FIG. 5. It shows a substrate structure 500 of a thermal ejector implemented as a MEMS device and housed in a housing 502; ¶ [0117] As the ejection assembly 1600 is used for delivering therapeutic agents or other fluids to eyes; ¶ [0192], glaucoma medication); 
to generate medication dispensing parameters and associated timestamps (¶ [0146] electronic storage 2216 stores instructions … allow progress and proper subject use to be monitored and allow dosages to be adjusted … The device itself may be Internet enabled to allow usage information and image information to be uploaded in real time and new information to be downloaded to the device in real time; ¶ [0152], The downloaded information may include one or more of revised dose amounts, revised dose times, and medication type to be dispensed); and 
a base control device (¶ [0133] FIG. 22A … The device may be used in combination with a docking station … in the US Application Attorney Docket Number 24591.003-US02, entitled "Method and System for Performing Remote Treatment and Monitoring," filed concurrently herewith and incorporated herein by reference; ¶ [0134] 
configured to generate control signals, the control signals to direct operation of the first sensor assembly and the second MEMS micro-dispenser assembly (¶ [0137], The interface 2232 allows the device 2202 to send data to and receive data from the docking station 2250 over the connection 2204; ¶ [0141] Additionally, the electronics 2208 are programmable such that the characteristics or properties of the output driver signals applied to the piezo 2210 may be adjusted to accommodate changes in the fluid and/or a dosage plan); 
the base control device further to receive generated IOP measurements and receive medication dispensing parameters (¶ [0137], The interface 2232 allows the device 2202 to send data to and receive data from the docking station 2250 over the connection 2204); and 
to communicate the generated IOP measurements and medication dispensing parameters to a mobile computing device (¶ [0152] In some implementations, the look-up table 2222 on a specific device 2202 may be edited by a professional, e.g., medical professional). 
Regarding the limitation of communicating IOP measurements and medication dispensing parameters to a mobile computing device, Hunter incorporates Ballou (¶ [0133]). Ballou discloses a system configured to communicate measurements and medication dispensing parameters to a mobile computing device (¶ [0033], A user or medical professional, e.g., physician, or other expert located remotely at user terminal 310 can then access some or all of the data on the server or database 306; ¶ [0034], 
Hunter teaches the invention substantially as claimed by Applicant with the exception of a first micro-electro-mechanical system (MEMS) sensor assembly to generate IOP measurements and associated timestamps. Kraft discloses a portable drug dispenser (¶ [0014], [0045], dispenser 1000), comprising: 
an eye examination wand (¶ [0045], dispenser 1000; ¶ [0064], The dispenser also could be integrated into and/or attached to a mobile phone case); 
the eye examination wand comprising a first micro-electro-mechanical system (MEMS) sensor assembly configured to generate IOP measurements (¶ [0077] Data inputs from the user could include intra-ocular pressure … Optionally an intra-ocular pressure (IOP) device 1260, or other device which can measure variables of the eyes could be integrated into the dispenser); and
associated timestamps (¶ [0064], content from the dispenser 1000 may include reports of times of taking eye medications, number, time stamps, and location); and 
a second MEMS micro-dispenser assembly to dispense specific microscopic volumes of solution containing eye medication (¶ [0047], The dispensing mechanism 1020 may include, for example, a microfluidic pump mechanism). 
Regarding the limitation of timestamps associated with IOP measurements, Kraft describes timestamps in the context of the dispenser (¶ [0053], [0064], [0069]). However, Kraft also suggests to associate a timestamp with general usage (¶ [0037] 4. A time stamp recording usage, optional GPS/location determination and other means to record and specify, for recording and optionally transmitting information on usage, 
Regarding the limitation of a MEMS sensor, Kraft discloses a sensor implemented as an accelerometer or camera (¶ [0060], an accelerometer 1230 … The dispenser could contain sensors 1240 for measuring biophysical measures of the eye, for example an integrated camera could record and enable analysis of papillary dilation, intraocular pressures, conjunctival redness, or other measures). 
Kraft constructs a diagnostic device with a common type of sensor that occupies a small footprint and generates accurate readings. Kraft also records a time feature of data that constructs a timeline of events, and will show whether medication is effectively managing glaucoma symptoms. The timestamps also permit a caregiver to track a user’s compliance over time (¶ [0037]). Therefore, it would have been obvious to modify Hunter with the MEMS sensor and timestamps of Kraft in order to construct a conveniently sized device that tracks a user’s status and compliance over time. 

Regarding claim 11, Hunter discloses an eye examination wand (¶ [0094], [0096], [0134] FIG. 22B shows a block diagram showing a device 2202 … may include a housing 2206);
including an eye medication dispensing device to deliver IOP lowering medication to an ocular surface of the eye (¶ [0008], ophthalmic … use; ¶ [0062], 
a reservoir to hold eye medication (¶ [0086] As discussed above in this implementation, the substrate is coupled to a reservoir; ¶ [0087], FIG. 3B, which shows a disposable reservoir unit 700 that, in this implementation, comprises 4 reservoirs 702); 
one or more nozzles to dispense the eye medication into a living organism's eye (¶ [0086], substrate material 300 with its openings 302’ ¶ [0111], The opening or openings 1626 form the droplets as fluid 1610 is passed through. The ejector plate 1602 may include any suitable configuration of openings, one configuration being depicted in FIGS. 16A, 16B, and 16F); 
a micro-electro-mechanical-system (MEMS) micro-dispenser to interact with the reservoir to control dispensing of the eye medication (¶ [0092] FIG. 5 … a substrate structure 500 of a thermal ejector implemented as a MEMS device and housed in a housing 502; ¶ [0094] FIG. 7… the fluid is dispensed using a thermal ejector 700; ¶ [0110], Referring to FIG. 16A, an assembly 1600 may include an ejector mechanism 1601 and reservoir 1620); 
an analog-to-digital (A-to-D) converter to receive control signals, to communicate the control signal, to receive medication dispensing parameters from the MEMS micro-dispenser; and communicate the medication dispensing parameters (¶ [0137], The interface 2232 allows the device 2202 to send data to and receive data from the docking station 2250 over the connection 2204; ¶ [0141] Additionally, the electronics 2208 are programmable such that the characteristics or properties of the output driver signals 
a communications interface to receive control signals from one or more processors in an external control module, to communicate the control signals to the A- to-D converter, to receive the medication dispensing parameters, and to communicate the medication dispensing parameters to the external control module (¶ [0135], The communications interface 2236 sends data to and receives data from a source external to the housing 2206 … to the device 2202, and the docking station 2250).  
Hunter teaches the invention substantially as claimed by Applicant with the exception of a MEMS sensor. Kraft discloses a portable drug dispenser (¶ [0014], [0045], dispenser 1000), comprising: 
a MEMS sensor (¶ [0060], an accelerometer 1230 … sensors 1240 for measuring biophysical measures of the eye … intraocular pressures; ¶ [0077] Data inputs from the user could include intra-ocular pressure … Optionally an intra-ocular pressure (IOP) device 1260, or other device which can measure variables of the eyes could be integrated into the dispenser);
an A-to-D converter; and a communications interface (¶ [0064] The dispenser 1000 may communicate with any computer 1050). 
Regarding the limitation of an A/D converter, both Hunter and Kraft deliver signals to one or more digital computers. Therefore, their systems necessarily include at least one A/D converter. 


Regarding claim 15, Hunter discloses a combined intraocular pressure (IOP) measuring and eye medication dispensing device (¶ [0008], [0062], [0192]), comprising: 
a first sensor to generate IOP measurements of a living organism's eye (¶ [0193], Performance of a glaucoma or other ocular tests can be performed by the devices as a part of their diagnostic functionality); 
a medication dispensing device to dispense medication into the living organism's eye; a second MEMS micro-dispenser to interface with the medication dispensing device and to control the dispensing of the medication into the living organism's eye (¶ [0080] The droplet ejecting device includes ejection mechanism … substrate structure 100 … can be formed into a microelectromechanical system (MEMS); ¶ [0086] FIG. 3A, the substrate material 300 with its openings 302; ¶ [0092] FIG. 5. It shows a substrate structure 500 of a thermal ejector implemented as a MEMS device and housed in a housing 502; ¶ [0117] As the ejection assembly 1600 is used for delivering therapeutic agents or other fluids to eyes; ¶ [0192], glaucoma medication); 
an analog-to-digital (A-to-D) converter to receive control signals, to communicate the control signals to the first sensor or the second MEMS micro-dispenser, to receive the generated IOP measurements from the first sensor, to receive medication dispensing parameters from the second MEMS micro-dispenser or medication dispensing device and to communicate the generated IOP measurements or the 
a communications interface to receive the control signals from one or more processors in an external control module, to communicate the control signals to the A-to-D converter, to receive the medication dispensing parameters or the generated IOP measurements, and to communicate the medication dispensing parameters and the generated IOP measurements to the external control module (¶ [0135], The communications interface 2236 sends data to and receives data from a source external to the housing 2206 … to the device 2202, and the docking station 2250). 
Hunter teaches the invention substantially as claimed by Applicant but does not explicitly disclose a MEMS sensor. Kraft discloses a first micro-electro-mechanical-system (MEMS) sensor to generate IOP measurements of a living organism's eye (¶ [0060], an accelerometer 1230 … sensors 1240 for measuring biophysical measures of the eye … intraocular pressures; ¶ [0077] Data inputs from the user could include intra-ocular pressure … Optionally an intra-ocular pressure (IOP) device 1260, or other device which can measure variables of the eyes could be integrated into the dispenser);
a medication dispensing device to dispense medication into the living organism's eye, a second MEMS micro-dispenser to interface with the medication dispensing device and to control the dispensing of the medication into the living organism's eye (¶ [0047] The dispenser 1000 includes a dispensing mechanism 1020 … for example, a 
an analog-to-digital (A-to-D) converter to receive control signals, to communicate the control signals to the first MEMS sensor or the second MEMS micro-dispenser, to receive the generated IOP measurements from the first MEMS sensor (¶ [0064] The dispenser 1000 may communicate with any computer 1050). 
Regarding the limitation of an A/D converter, both Hunter and Kraft deliver signals to one or more digital computers. Therefore, their systems necessarily include at least one A/D converter. 
Kraft selects a commercially available type of sensor that accurately collects data and occupies a minimal footprint within an overall system. Regarding rationale and motivation to modify Hunter with the MEMS sensor of Kraft, see discussion of claim 5 above. 

Regarding claims 6-10 and 16-19, Hunter discloses a system wherein the mobile computing device comprises one or more memory devices (¶ [0152], The interface 2236 may be operable to download information, for example, via an external I/O device or directly from the database, perhaps via the Internet). 
Ballou discloses a system wherein the mobile computing device comprises one or more memory devices (¶ [0018], the processing device, computer, user terminal, etc., may include a desktop computer, laptop, Personal Digital Assistant (PDA), smartphone, 
one or more processors and computer-readable instructions executable by the one or more processors (¶ [0018] user terminal, etc., may include a desktop computer, laptop, Personal Digital Assistant (PDA), smartphone, etc.); configured to: 
receive the generated IOP measurements and medication dispensing parameters and store, in the one or more memory devices, the received IOP measurements and the medication dispensing parameters (¶ [0033], the device 300, database or server 306, terminal 310, etc., may be configured to allow two-way communication, e.g., via communication network 304); 
the computer-readable instructions further executable by the one or more processors, to: 
analyze the received IOP measurements and received medication dispensing parameters; and generate medical procedure recommendation messages, based at least in part, on the generated IOP measurements and medication dispensing parameters (¶ [0030], Such alarms may provide dosing reminders to a user, both on an automated treatment and a corrective treatment basis (e.g., based automated dosing regimen reminders and reminders if doses are missed); ¶ [0035], Columns 404 provide individual columns for the various treatment weeks, each eye for each subject being, e.g., coded to indicated full compliance by the subject with dosage requirements (green), partial compliance (orange) or no compliance (red); ¶ [0041], The method can 
further comprising a remote computing device, the remote computing device being at a different physical location from the mobile computing device (¶ [0034], Further, in some embodiments, database or server 306 may be distributed across multiple databases and servers, or the information may be distributed across database or server 306, and one or more of ejection device 301, base station 302, or user terminal 310); 
the computer-readable instructions of the mobile computing device executable by the one or more processors of the mobile computing device to communicate the received IOP measurements and the received medication dispensing parameters to the remote computing device (¶ [0041], The method can further include analyzing the communicated data from the ejector device and adjusting administration of the stream of droplets to the eye of the subject as needed, based on said analysis); 
the remote computing device comprising a cloud-based server computing device; an email server computing device; a text server computing device; a medical records repository computing device, a medical billing computing device, a third-party payor's computing device, a physician's computing device, or a mobile computing device (¶ [0018] user terminal, etc., may include a desktop computer, laptop, Personal Digital Assistant (PDA), smartphone, etc.; ¶ [0033], the device 300, database or server 306, terminal 310, etc., may be configured to allow two-way communication, e.g., via communication network 304); 

To clarify, Ballou’s multiple servers 306 or user terminals 310 are interpreted as analogous to both the claimed mobile computing device and remote computing device (¶ [0034]). Since Ballou discloses multiple servers 306 or user terminals 310, they include both a mobile computing device and remote computing device. 

Regarding claims 12-14, Hunter incorporates Ballou (¶ [0133], "Method and System for Performing Remote Treatment and Monitoring,"). Ballou discloses 
a wireless communication interface that is a Bluetooth wireless communication transceiver or a near-field communications ("NFC") transceiver (¶ [0025], In certain implementations, the information may be retrieved via an input/output (I/O) port or wireless interface, such as a Universal Serial Bus (USB), an Infrared Data Association IrDA interface, a Bluetooth transceiver, etc.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown, Jr.; Allen L. et al.	US 20140160432 A1
Fink; Wolfgang et al.	US 20180153399 A1
Robertson; Timothy et al.	US 20130117696 A1
Abreu; Marcio Marc	US 20150148681 A1
Wang; William et al.	US 20170023486 A1
Choo; Hyuck et al.	US 20130165762 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/Adam Marcetich/
Primary Examiner, Art Unit 3781